Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3, 4, 6, 7, 11, 12, and 13 are currently amended.
Claims 2 and 5 are previously presented.
Claim 14 is new.
Claims 8, 9, and 10 are original.
112a and 103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 1-14 are allowed.
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Doishita (JP2009235833) discloses a display device for a shovel, the shovel including an attachment including a boom, an arm, and an end attachment that are driven by respective actuators, the display device comprising: a first button configured to be operated to start an operation analysis of the shovel and store a history of the operation analysis; a second button configured to be operated to display a result of the operation analysis on a same screen. Adachi (U.S. Publication No. 20030093204) discloses the ability to display an operation history of a shovel including an operation history of the respective actuators on a same screen. Hobensheild (U.S. Publication No. 20110301817) discloses wherein the operation history of the shovel is displayed using a track of an operating lever for operating the attachment. (U.S. Publication No. 20170298595) discloses wherein an improvement on the operation history of the shovel is displayed using a track of an operating lever for operating the attachment. 
None of the prior art of record, either individually or in combination, teaches: A display device for a shovel, the shovel including an attachment, the attachment including a boom, an arm, and an end attachment that are driven by a boom cylinder, an arm cylinder, and an end attachment cylinder, respectively, the display device comprising: a first button configured to be operated to start an operation analysis of the shovel and store a history of the operation analysis; and a second button configured to be operated to display a result of the operation analysis and an operation history of the shovel on a same screen, the operation history of the shovel including an operation history of the boom cylinder, an operation history of the arm cylinder, and an operation history of the end attachment cylinder that are separately displayed on the same screen. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664